Citation Nr: 1723744	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO. 10-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1985 to October 1985, in the United States Navy from February 1986 to January 1989 and from April 1989 to August 1990, and returned to the Army from October 2000 to August 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Indianapolis, Indiana. 


FINDING OF FACT

The Veteran's service-connected disabilities do not alone or in combination render the Veteran unemployable. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155, 5107 (2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated April 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. The Veteran was also afforded VA examinations in May 2009 and January 2011. The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case and also include consideration of the Veteran's subjective reports. 

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Total Disability Rating Based on Individual Unemployability (TDIU)

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In this case, the Veteran is service connected for degenerative joint disease (DJD) of the right ankle, DJD of the left ankle, right wrist disability, hypertension, right ankle scar, left ankle scar, right ankle nerve neuralgia, right wrist ganglion cyst, and an appendectomy, with a total disability rating of 70 percent. With the bilateral factor for DJD of the right ankle, DJD of the left ankle, right ankle scar, left ankle scar, and right ankle nerve neuralgia, the Veteran qualifies for TDIU under the schedular rating. The issue remaining is whether the Veteran is able to secure and follow a substantially gainful occupation. 

In the May 2010 VA 9 Form the Veteran wrote that all service-connected conditions prevent him from securing or following any substantially gainful occupation. In an accompanying statement, however, the Veteran reported that symptoms associated with his non-service-connected back pain and neck pain impacted his ability to work. 

The Indianapolis VAMC records note that the Veteran has a work history of truck driving, which involves heavy lifting, and as a truck driving instructor. See May 2008 record. Specifically the Veteran stated that if he stands for more than 20 to 30 minutes he has a large amount of swelling and pain in his ankle. See September 2008 Statement in Support of Claim. In June 2015 a medical provider noted that the Veteran complained of neck stiffness. The medical provider noted that the Veteran stated that he "couldn't now lay flat on the floor and could not turn his head while driving, he is a truck driver." 

In an April 2006 special report of training, Ivy Tech State College the Veteran's Resource Center (VRC) noted that the Veteran stopped attending training in November 2005. Prior to this the Veteran did not finish the Fall 2004 semester or the Spring 2005 semester. The Veteran reported that he was working "day and night" as an instructor at a truck driving school. 

In VA general medical examinations the Veteran admitted that none of his medical problems prevent him from doing a sit-down job. See May 2009 VA examination. The Veteran also stated that he turned down job offers until he felt that his 'blood sugar' was under control. See January 2011 VA examination. During additional examination in January 2011, the Veteran reported that he quit his prior employment for medical reasons. The examiner opined that the Veteran would likely be more suited to sedentary type employment due to the ankle condition; however, the examiner concluded that there was no condition for which the Veteran was seen at this examination that would preclude him from being involved in gainful employment. 

The Veteran's contention that he is unable to secure and maintain substantially gainful employment is outweighed by his prior statements to medical providers and vocational rehabilitation specialists that he is able to do sedentary work, has training and experience outside of truck driving (to include as a mechanic and truck driving instructor), and his self-reported rejection of multiple offers of employment for non-service-connected medical reasons. 

As the January 2011 VA examination was provided by medical professional, based on an interview of the Veteran and review of the entire claims file, and includes a rationale for the opinion, it has substantial probative value. Significantly, there is no competent evidence to the contrary; therefore, the January 2011 medical opinion is persuasive. 

Based on the foregoing, the Board finds that entitlement to a TDIU is not warranted. The Board acknowledges that the Veteran previously worked as a truck driver and that the truck driver occupation may set physical requirements for standing and lifting. However, the Board does not find that this demonstrates that the Veteran is totally unemployable due to his service-connected disabilities. While the Veteran does have an employment history as a truck driver, he also served in the capacity of a truck driving instructor. Additionally, the Veteran reported having two years of college studying human resource management, and there is no indication that occupational field has physical standing or lifting requirements. The Veteran also has military training as a mechanic. The Veteran reported leaving his prior positions due to symptoms related to ankle and joint pain; however, the records from prior employment do not indicate that concessions were made by reason of disability or that his disabilities were the reason for termination . Moreover, the Veteran reported that he rejected offers of employment due to needing to get his 'blood sugars' under control and stated that his back disorder caused him to be unable to engage in sedentary work. The Veteran's back and 'blood sugars' are not service-connected disabilities and therefore cannot be considered in analyzing his ability to secure and maintain substantial gainful employment. Other than generally reporting that he is unemployable due to his service-connected conditions, the Veteran has not described how his service-connected disabilities interfere with his ability to secure or maintain substantially gainful employment. There is no other evidence of record to indicate that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation. Accordingly, the TDIU is denied. 


ORDER

Entitlement to a TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


